                 IN THE WESTERN     DISTRICT      COURT OF WISCONSIN



BOBBIE TORRY,                            DOC ~ 0
                                       'T'[1/f    LEO
             PETITIONER
                                  ,1l\9FEB-81\111:28
   V.                                . '""iEi( lil i't.l .'- ,
                                   '.E'fw. US CIS! U '
                                           ''!D 0'- \' CASE NO: 18-CV-962-bbc
RANDALL HEPP,

              RESPONDENT



                             NOTICE OF APPEAL


Notice is hereby given that the Petitioner                   Bobbie Torry, appeals      to the

United States Court of Appeals       for the 7th. Circuit                from the District

Court's   denial of a Writ of Habeas Corpus On February                    4, 2019. And, the

denial of a Certificate    of Appealability                on February    4, 2019 aswell.




                                  Date this
                                                    r+" Day
                                                 _..:>__          of February    2019




                                      Bobbie Torry 9324593

                                     Foxlake      Correctional           Institution

                                                 P.O. BOX 200

                                      Fox Lake, WI 53933




                                           (1)
                                                 Case No. l8-CV-962-bbc
  TO,
        __ c_l-u"v-                                             DOC liD
                                                          c;r:-C'n /c-ILED
                                                           ,_   J    r ,
                                                                    ,.,'




Please find enclosed the following        for filing';;J9FEB-8 At-lll:28



1. Notice of Appeals.



Futhermore,   Clerk, please send me the following          items.


1. A copy of (Docket Statement)        of everything    that was filed in this

case.


2. And any other documents    that is needed for this appeal for the

Seventh Circuit Court of Appeal.




          Date this__~__~__h_ Day of February     2019.


                                ----
                                 _1-77;-z-~
                                ~-~

                  BOBBIE TORRY *324593

                Foxlake Correctional      Instutional

                        P.O. BOX 200

                 Fox Lake, WI 53933




                                (II)
     -
          -
•.
•,
-'
         (1\
         lJl
         .~t
         o
         (T)
         ':j"
          1
         \:!
         u
         I....
         (T)
         Ul
